ORDER:
PER CURIAM.
AND NOW, this 1st day of December, 1988, the order of the Commonwealth Court, dated September 19, 1988, at No. 1832 C.D.1988 is hereby affirmed and the City of Philadelphia is directed to immediately appropriate the reasonable and necessary funding to the Philadelphia Court System, since the mandate of County of Allegheny v. Commonwealth, 517 Pa. 65, 534 A.2d 760 (1987), upon which the City relies, did not relieve the City of Philadelphia of its obligation to fund the Philadelphia Court System during the fiscal year 1988-89.